    Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 1 of 21. PageID #: 476793



                       UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                       )   MDL No. 2804
OPIATE LITIGATION                                  )
                                                   )   Case No. 1:17-md-2804
THIS DOCUMENT RELATES TO:                          )
Track CT1B                                         )   Judge Dan A. Polster
       The County of Cuyahoga, Ohio, et al.        )
v.                                                 )   DEMAND FOR JURY TRIAL
       Purdue Pharma L.P., et al.,                 )
       CASE NO. 17-op-45004                        )


                  DEFENDANT HBC SERVICE COMPANY ANSWER1 AND
             AFFIRMATIVE DEFENSES TO AMENDMENT BY INTERLINEATION

         HBC Service Company (“HBC”) and Giant Eagle, Inc. (“Giant Eagle”) by and through

its undersigned attorneys, Marcus & Shapira LLP, answers the new allegations in Plaintiffs’

Amendment by Interlineation (the “Amendment”) and asserts the following Affirmative

Defenses in the above-captioned action as follows:

         The first unnumbered paragraph of the Amendment as well as other heading paragraphs

state legal conclusions and Plaintiffs’ characterizations of its own claims, to which no response is

required. To the extent a response is deemed required, the first paragraph and all headings are

hereby denied.

Regarding the amendments to the “PARTIES” allegations of Section II.B.7-11:

         1.      The averments contained in Paragraph 1 are admitted except that Giant Eagle's

principal place of business is located in Pittsburgh, Pennsylvania and HBC’s distribution

activities were limited to self-distribution to Giant Eagle pharmacies only and further limited to


1
 HBC and Giant Eagle (as defined herein) file this Answer to comply with the directives of the
Court and the Special Master and without prejudice to the Motion to Dismiss previously filed at
MDL ECF No. 3036.
A1434134.3
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 2 of 21. PageID #: 476794



Schedule 3-5 controlled substances. Any prescriptions Giant Eagle dispensed were by a licensed

pharmacist pursuant to a valid prescription.

         2.    The averments contained in Paragraphs 2 through 10 of this section of the

Amendment are asserted against Defendant(s) other than HBC and/or Giant Eagle and are denied

for lack of knowledge or information sufficient to form a belief as to the truth of the averments,

are conclusions of law to which no responsive pleading is required and/or are otherwise

generally denied.   To the extent that the allegations lump HBC and Giant Eagle into the

definition of “National Retail Pharmacies” HBC and Giant Eagle object to that classification as

unfounded because they are not national. HBC and Giant Eagle answer the Amendments on their

own behalf, and have no information or belief related to any other defendant included within the

definition of “National Retail Pharmacies.”

Regarding the amendments to the “Factual Allegations” and paragraphs inserted immediately

after paragraph 602 and immediately before Section I.E.7.b, HBC/Giant Eagle Answer as

follows:

         3.    The averments contained in Paragraphs 1 through 12 of this section of the

Amendment are conclusions of law to which no responsive pleading is required and/or are

otherwise generally denied. To the extent that a response is required, HBC and Giant Eagle

admit that their prescription drug activities are subject to federal regulations, and HBC and Giant

Eagle admit compliance with those federal regulations. To the extent that the allegations make

any further averments, those are denied.

         4.    The averments contained in Paragraphs 13 through 92 of this section of the

Amendment are asserted against Defendant(s) and/or third parties other than HBC and/or Giant

Eagle and are denied for lack of knowledge or information sufficient to form a belief as to the



A1434134.3                                      2
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 3 of 21. PageID #: 476795



truth of the averments, are conclusions of law to which no responsive pleading is required and/or

are otherwise generally denied. To the extent that the allegations are aimed at HBC and/or Giant

Eagle, the allegations are too vague and ambiguous for HBC or Giant Eagle to have a response,

and on that ground, HBC and Giant Eagle deny the allegations from Paragraphs 13 through 92.

          5.    The averments contained in Paragraph 93 of this section of the Amendment are

denied.

          6.    The averments contained in Paragraph 94 of this section of the Amendment are

denied.

          7.    The averments contained in Paragraph 95 of this section of the Amendment

include quotes from a document not appended to the Amendment; that document speaks for

itself, the averments contain conclusions of law to which no responsive pleading is required and

are otherwise generally denied.

          8.    The averments contained in Paragraph 96 of this section of the Amendment are

denied.

          9.    The averments contained in Paragraph 97 of this section of the Amendment

contain conclusions of law to which no responsive pleading is required and are otherwise

generally denied.

          10.   The averments contained in Paragraph 98 of this section of the Amendment are

not factual allegations and are hereby denied.

          11.   The averments contained in Paragraph 99 of this section of the Amendment are

denied.

          12.   The averments contained in Paragraphs 100 through 117 of this section of the

Amendment are asserted against Defendant(s) other than HBC and/or Giant Eagle and are denied



A1434134.3                                       3
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 4 of 21. PageID #: 476796



for lack of knowledge or information sufficient to form a belief as to the truth of the averments,

are conclusions of law to which no responsive pleading is required and/or are otherwise

generally denied. To the extent that the allegations are aimed at HBC and/or Giant Eagle, the

allegations are too vague and ambiguous for HBC or Giant Eagle to have a response, and on that

ground, HBC and Giant Eagle deny the allegations from Paragraphs 100 through 117.

Regarding the amendments to the Sixth Claim for Relief, HBC/Giant Eagle Answers as

follows:

         13.    The averments contained in Paragraphs 118 through 160 of this section of the

Amendment are conclusions of law to which no responsive pleading is required, are directed at

other Defendants and/or are otherwise generally denied.

                                  AFFIRMATIVE DEFENSES

         HBC and Giant Eagle hereby incorporate by reference all affirmative defenses identified

in HBC’s Answer to the Second Amended Complaint as equally applicable to the Amendment.

HBC and Giant Eagle also identify the following Affirmative Defenses.

                               FIRST AFFIRMATIVE DEFENSE

         1.     Plaintiffs fail to state a claim against HBC or Giant Eagle upon which relief can

be granted.

                             SECOND AFFIRMATIVE DEFENSE

         2.     Plaintiffs fail to join one or more necessary and indispensable parties, including

but not limited to: third parties that were allegedly injured; third parties that wrongfully diverted

prescriptions; third parties that were responsible for the oversight and regulation of the

manufacture, distribution and dispensing of prescription opioids, including the DEA and the

Ohio State Board of Pharmacy; and/or doctors and other medical practitioners that issued the

prescriptions at issue.

A1434134.3                                        4
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 5 of 21. PageID #: 476797



                                THIRD AFFIRMATIVE DEFENSE

         3.     Plaintiffs’ claims are barred in whole or in part by the applicable statute of

limitations.

                              FOURTH AFFIRMATIVE DEFENSE

         4.     HBC and Giant Eagle did not owe or breach any common law, statutory or other

duty to Plaintiffs. HBC and Giant Eagle appropriately, completely, and fully discharged any and

all obligations and legal duties arising out of the matters alleged in the Complaint and the

Amendment.

                                FIFTH AFFIRMATIVE DEFENSE

         5.     Plaintiffs lack standing, capacity and/or authority to assert their claims against

HBC and Giant Eagle, including claims indirectly maintained on behalf of their citizens and

claims brought as parens patriae. Plaintiffs’ claims are barred, in whole or in part, because

Plaintiffs have no private right of action under the relevant laws and regulations and/or Plaintiffs

are not the real party in interest.

                                SIXTH AFFIRMATIVE DEFENSE

         6.     HBC and Giant Eagle did not proximately cause Plaintiffs’ injuries and/or

damages. Plaintiffs are unable to plead or prove that any act or failure to act of HBC and/or

Giant Eagle, including with respect to the dispensing of opioid prescriptions and the design and

operation of a system to detect and report suspicious orders with respect to distribution activities,

caused anybody any harm or resulted in any expenditures or damages by Plaintiffs. HBC and

Giant Eagle deny all types of causation, including cause in fact, proximate cause, and producing

cause, with respect to the claims asserted against HBC and Giant Eagle.




A1434134.3                                        5
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 6 of 21. PageID #: 476798



                               SEVENTH AFFIRMATIVE DEFENSE

         7.       Plaintiffs fail to allege a legally cognizable injury for their claims. Plaintiffs’

alleged injuries are wholly derivative of alleged personal injuries of others and do not affect a

“public right”.

                                EIGHTH AFFIRMATIVE DEFENSE

         8.       Plaintiffs’ claims are barred in whole or in part by the independent, intervening

and/or superseding acts or failures to act of third parties, including but not limited to: the

intentional and/or criminal acts of third parties; the intentional and/or criminal acts of doctors

and other medical providers who issued the prescriptions at issue; and/or the intentional acts of

third parties that were responsible for the oversight and regulation of the manufacture,

distribution and dispensing of prescription opioids, including the DEA and the Ohio State Board

of Pharmacy. Such acts or failures to act were not reasonably foreseeable to HBC or Giant Eagle

and HBC and Giant Eagle are not liable for such acts or failures to act, and neither HBC nor

Giant Eagle had a duty to prevent such acts. Any and all losses or claims allegedly sustained by

Plaintiffs are the result of acts and/or omissions of persons over whom HBC and Giant Eagle

does not, or did not, have any direction or control, and for whose actions or omissions HBC and

Giant Eagle are not liable.

                                 NINTH AFFIRMATIVE DEFENSE

         9.       Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ comparative and/or

contributory negligence, including but not limited to: Plaintiffs’ superior knowledge of the

alleged crisis, including Plaintiffs’ access to detailed distribution and dispensing information

through the OARRS database, access to law enforcement information and access to abuse and

treatment information; Plaintiffs’ failure to effectively enforce the law and prosecute violations

thereof; Plaintiffs’ own distribution and/or dispensing of prescription opioids by its own

A1434134.3                                           6
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 7 of 21. PageID #: 476799



employees; and Plaintiffs’ failure to communicate with Defendants with respect to the

distribution and/or dispensing of prescription opioids.

                              TENTH AFFIRMATIVE DEFENSE

         10.   Plaintiffs’ claims are preempted by federal law and/or Ohio law, including

(without limitation) the federal Controlled Substances Act (“CSA”), the Food, Drug, and

Cosmetic Act (“FDCA”), and/or Title 47 XLVII Occupations-Profession of the Ohio Revised

Code, and they conflict with Congress’ and/or Ohio’s purposes and objectives in enacting

relevant federal and Ohio legislation and authorizing regulations, including the Hatch-Waxman

amendments to the FDCA and implementing regulations. See Geier v. Am. Honda Co., 529 U.S.

861 (2000). Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth

in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567

(2011) and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

                           ELEVENTH AFFIRMATIVE DEFENSE

         11.   Plaintiffs’ tort claims, including common law and statutory public nuisance

claims and negligence claims, are abrogated in whole or in part by the Ohio Product Liability

Act.

                            TWELFTH AFFIRMATIVE DEFENSE

         12.   Plaintiffs’ public nuisance claims are barred or limited because HBC and Giant

Eagle did not unreasonably interfere with a public right. No action of HBC or Giant Eagle

involved interference with real property; illegal conduct perpetrated by third parties involving the

use of an otherwise legal product does not involve a public right against a self-distributor or a

pharmacy sufficient to state a claim for public nuisance; the alleged public nuisance would have

impermissible extraterritorial reach; and the alleged conduct of HBC or Giant Eagle is too

remote from the alleged injury as a matter of law and due process.

A1434134.3                                       7
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 8 of 21. PageID #: 476800



                          THIRTEENTH AFFIRMATIVE DEFENSE

         13.   Plaintiffs’ claims are barred by the learned intermediary doctrine. All orders

filled by HBC were only for Giant Eagle pharmacies which only ordered and dispensed

controlled substances pursuant to prescriptions issued by adequately warned doctors and other

authorized medical practitioners, which HBC and Giant Eagle had a duty to fill.

                         FOURTEENTH AFFIRMATIVE DEFENSE

         14.   Neither HBC nor Giant Eagle manufactured, advertised, promoted or marketed

any prescription opioids at any time. HBC and Giant Eagle are not liable for any statements or

omissions in the Manufacturer Defendants’ branded or unbranded materials, advertisements,

promotions or marketing materials. Nobody relied to their detriment upon any statements by

HBC or Giant Eagle in connection with the prescribing or use of opioids.

                           FIFTEENTH AFFIRMATIVE DEFENSE

         15.   HBC only distributed to affiliated Giant Eagle pharmacies and did not distribute

prescription opioids or any other products to any third parties.

                           SIXTEENTH AFFIRMATIVE DEFENSE

         16.   At all relevant times HBC’s DEA Distributor registration was limited to Schedule

3, 4 and 5 controlled substances. As a result, HBC never distributed Schedule 2 prescription

opioids (the prescription opioids at issue in this case), and only self-distributed certain generic

hydrocodone combination products (“HCPs”) to Giant Eagle pharmacies from November 2009

to October 2014 when HCPs were classified as Schedule 3 controlled substances. When HCPs

were reclassified from Schedule 3 to Schedule 2 in approximately October of 2014 HBC stopped

distributing HCPs and no longer distributed any opioids at issue in this case.




A1434134.3                                        8
 Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 9 of 21. PageID #: 476801



                         SEVENTEENTH AFFIRMATIVE DEFENSE

         17.   At all relevant times Giant Eagle and HBC substantially and/or fully complied

with the DEA’s and Ohio’s security requirements set forth in regulations, including federal

Regulation §§ 1301.71 and 1301.74(b), based upon their overall integrated system of controls at

the HBC warehouse facility, Giant Eagle corporate headquarters and Giant Eagle pharmacies.

These controls were reasonable in light of, among other factors, the types and quantities of

controlled substances HBC handled (never Schedule 2’s, etc.), physical buildings and security

systems and multiple other internal controls. The DEA’s and Ohio Board of Pharmacy’s

knowledge and audits of such systems and controls without any complaints or deficiencies

further establishes their adequacy and compliance with the regulations.

                       EIGHTEENTH FIFTEENTH AFFIRMATIVE DEFENSE

         18.   Plaintiffs fail to state a claim against Giant Eagle and its affiliates, including the

Giant Eagle Rx Distribution Center which is a separately licensed and separate distribution

warehouse facility that opened in January of 2016 that has not been named as a defendant in any

case.

                          NINETEENTH AFFIRMATIVE DEFENSE

         19.   Plaintiffs’ claims are barred in whole or in part by the economic loss rule.

                          TWENTIETH AFFIRMATIVE DEFENSE

         20.   Plaintiffs’ “Injury Through Criminal Acts” claim is barred by the absence of any

criminal conviction and the absence of any injury to Plaintiffs’ “person or property” and/or

Defendants are “specifically excepted by law” from liability.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

         21.   At all relevant times Giant Eagle pharmacies and pharmacists fully complied with

all applicable regulations.

A1434134.3                                        9
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 10 of 21. PageID #: 476802



                        TWENTY-SECOND AFFIRMATIVE DEFENSE

           22.   Plaintiffs’ civil conspiracy claim fails because there is no “malicious

combination” between HBC and any other defendant and there is no underlying unlawful act or

intentional tort.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

           23.   Plaintiffs’ claims are barred in whole or in part by the doctrines of unclean hands,

waiver, estoppel, laches, acquiescence, ratification, consent, settlement, release and/or in pari

delicto.

                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

           24.   Plaintiffs are barred from recovery by Plaintiffs’ failure to mitigate damages.

                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

           25.   To the extent Plaintiff attempts to seek equitable relief, Plaintiffs are not entitled

to such relief because Plaintiffs have an adequate remedy at law.

                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

           26.   Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

           27.   To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any

such damages are barred because the product at issue, and its labeling, were subject to and

received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE

           28.   The damages which Plaintiffs may be entitled to recover if liability is established

(which liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.



A1434134.3                                         10
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 11 of 21. PageID #: 476803



                        TWENTY-NINTH AFFIRMATIVE DEFENSE

         29.    Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs

cannot prove by clear and convincing evidence that Giant Eagle and/or HBC was grossly

negligent and neither acted or failed to act in a manner that entitles Plaintiffs to recover punitive

or exemplary damages.

                            THIRTIETH AFFIRMATIVE DEFENSE

         30.    Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are

barred or reduced by applicable law or statute or, in the alternative, are unconstitutional insofar

as they violate the due process protections afforded by the United States Constitution, the

excessive fines clause of the Eighth Amendment of the United States Constitution, the Full Faith

and Credit Clause of the United States Constitution, and applicable provisions of the Constitution

of this State or that of any other state whose laws may apply. Any law, statute, or other authority

purporting to permit the recovery of punitive damages or civil penalties in this case is

unconstitutional, facially and as applied, to the extent that, without limitation, it: (1) lacks

constitutionally sufficient standards to guide and restrain the jury’s discretion in determining

whether to award punitive damages or civil penalties and/or the amount, if any; (2) is void for

vagueness in that it fails to provide adequate notice as to what conduct will result in punitive

damages or civil penalties; (3) unconstitutionally may permit recovery of punitive damages or

civil penalties based on harms to third parties, out-of-state conduct, conduct that complied with

applicable law, or conduct that was not directed, or did not proximately cause harm, to Plaintiffs;

(4) unconstitutionally may permit recovery of punitive damages or civil penalties in an amount

that is not both reasonable and proportionate to the amount of harm, if any, to Plaintiffs and to

the amount of compensatory damages, if any; (5) unconstitutionally may permit jury



A1434134.3                                        11
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 12 of 21. PageID #: 476804



consideration of net worth or other financial information relating to Defendant; (6) lacks

constitutionally sufficient standards to be applied by the trial court in post-verdict review of any

award of punitive damages or civil penalties; (7) lacks constitutionally sufficient standards for

appellate review of any award of punitive damages or civil penalties; (8) would

unconstitutionally impose a penalty, criminal in nature, without according to Defendant the same

procedural protections that are accorded to criminal defendant under the constitutions of the

United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v.

Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443

(1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S.

408 (2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

         31.   Defendant’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal

interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

                        THIRTY-SECOND AFFIRMATIVE DEFENSE

         32.   To the extent Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead the allegations with sufficient particularity. Plaintiffs fail

to plead any actionable misrepresentation or omission made by or attributable to Giant Eagle or

HBC. Plaintiffs’ claims are barred in whole or in part because no conduct of Giant Eagle or

HBC was misleading, unfair, or deceptive.



A1434134.3                                        12
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 13 of 21. PageID #: 476805



                         THIRTY-THIRD AFFIRMATIVE DEFENSE

         33.    Plaintiffs’ claims are barred, in whole or in part, by the free public services

doctrine and/or the municipal cost recovery doctrine.

                        THIRTY-FOURTH AFFIRMATIVE DEFENSE

         34.    Plaintiffs are barred from recovery against Giant Eagle and HBC because both

complied with all applicable federal and Ohio State rules and regulations related to distribution

and dispensing of the subject prescription medications.

                THIRTY-FIFTH AFFIRMATIVE DEFENSE

         35.    Plaintiffs’ claims and damages are barred or limited, in whole or in part, by

common law, statutory, and state constitutional constraints on the exercise of police powers by a

municipality.

                          THIRTY-SIXTH AFIRMATIVE DEFENSE

         36.    Plaintiffs are barred from recovery by application of the informed consent

doctrine.

                       THIRTY-SEVENTH AFFIRMATIVE DEFENSE

         37.    Plaintiffs’ claims are barred to the extent they are based on alleged violations of

industry customs because purported industry customs do not create legal duties on any

Defendant.

                        THIRTY-EIGHTH AFFIRMATIVE DEFENSE

         38.    Plaintiffs are barred or limited from recovery by the principles of assumption of

risk, including that users of the medications at issue used them after they knew, or should have

known, of their alleged risks.




A1434134.3                                        13
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 14 of 21. PageID #: 476806



                        THIRTY-NINTH AFFIRMATIVE DEFENSE

         39.   Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Giant Eagle and HBC, and in the

event that Giant Eagle and/or HBC is found to be liable to Plaintiffs, Giant Eagle and HBC will

be entitled to indemnification, contribution, and/or apportionment.

                           FORTIETH AFFIRMATIVE DEFENSE

         40.   Plaintiffs’ claims are barred to the extent that the subject prescription medications

were misused, modified, altered, or changed from the condition in which they were sold, which

misuse, modification, alteration, or change caused or contributed to cause Plaintiffs’ alleged

injuries or damages, and over which HBC and Giant Eagle had no control.

                         FORTY-FIRST AFFIRMATIVE DEFENSE

         41.   HBC and Giant Eagle are not liable for any injuries or expenses allegedly

incurred by Plaintiffs to the extent the injuries or expenses as alleged may have resulted from the

pre-existing and/or unrelated medical conditions of the users of the subject prescription

medications.

                       FORTY-SECOND AFFIRMATIVE DEFENSE

         42.   Plaintiffs may not recover against HBC and/or Giant Eagle because the methods,

standards, or techniques of distributing and dispensing of the subject prescription medications

complied with and were in conformity with the generally recognized state of the art processes at

the time the product was designed, manufactured, labeled, and distributed. If Plaintiffs incurred

the damages alleged, which is expressly denied, neither HBC nor Giant Eagle is liable for

damages because the methods, standards, or techniques of designing, manufacturing, labeling,

and distributing of the prescription medications at issue complied with and were in conformity

with the laws and regulations of the Controlled Substances Act, the FDA and the FDCA, and the
A1434134.3                                      14
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 15 of 21. PageID #: 476807



generally recognized state of the art in the industry at the time the product was designed,

manufactured, labeled, and distributed.

                         FORTY-THIRD AFFIRMATIVE DEFENSE

         43.   Plaintiffs’ claims are barred to the extent they are based on any allegations

involving failure to provide adequate warnings or information because all warnings or

information that accompanied the allegedly distributed products were approved by the United

States Food & Drug Administration for a product approved under the Federal Food, Drug, and

Cosmetic Act (21 U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service

Act (42 U.S.C. Section 262), as amended, or the warnings and information provided were those

stated in monographs developed by the United States Food & Drug Administration for

pharmaceutical products that may be distributed without an approved new drug application.

                       FORTY-FOURTH AFFIRMATIVE DEFENSE

         44.   Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust

administrative remedies.

                           FORTY-FIFTH AFFIRMATIVE DEFENSE

         45.   Plaintiffs’ claims are barred, in whole or in part, because federal agencies have

exclusive or primary jurisdiction over the matters asserted in the Complaint.

                           FORTY-SIXTH AFFIRMATIVE DEFENSE

         46.   To the extent that Plaintiffs rely on letters or other informal guidance from the

DEA to establish Defendant’s regulatory duties, such informal guidance cannot enlarge

Defendant’s regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.




A1434134.3                                       15
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 16 of 21. PageID #: 476808



                       FORTY-SEVENTH AFFIRMATIVE DEFENSE

         47.   Plaintiff’s claims are barred in whole or in part because Plaintiff suffered no

injuries or damages as a result of any action by HBC or Giant Eagle.

                        FORTY-EIGHTH AFFIRMATIVE DEFENSE

         48.   Plaintiffs’ Complaint and Amendment are barred, in whole or in part, because the

derivative injury rule and the remoteness doctrine bar Plaintiffs from recovering payments that

they allegedly made on behalf their residents to reimburse any expenses for health care,

pharmaceutical care, and other public services. The alleged injuries and damages asserted by

Plaintiffs are too remote and/or speculative from the alleged conduct of HBC or Giant Eagle to

be a basis for liability as a matter of law and due process and derive solely from the claims of

others. Plaintiffs, to the extent they are seeking any damages in their capacity as a third-party

payor, cannot recover as damages the costs of healthcare provided to insureds.

                         FORTY-NINTH AFFIRMATIVE DEFENSE

         49.   Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable

Ohio statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

A specific percentage of the tortious conduct that proximately caused the injury or loss to person

or property is attributable to one or more persons from whom Plaintiffs do not seek recovery in

this action. Should HBC and/or Giant Eagle be held liable to Plaintiffs, which liability is

specifically denied, HBC and/or Giant Eagle is entitled to a credit or set-off for all sums of

money received or available from or on behalf of any tortfeasor(s), by way of judgment or

settlement, for the same injuries alleged in Plaintiffs’ Complaint and/or Amendment.

                            FIFTIETH AFFIRMATIVE DEFENSE

         50.   Plaintiffs’ injuries, losses, or damages, if any, were caused by or contributed to by

other persons or entities, whether named or not named as parties to this action, who may be
A1434134.3                                       16
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 17 of 21. PageID #: 476809



jointly and severally liable for all or part of Plaintiffs’ alleged injuries, losses, or damages, if any.

HBC and Giant Eagle will request apportionment of the fault pursuant to Ohio Revised Code

section 2307.23, et seq, of all named parties to this action, whether or not they remain parties at

trial. If HBC and/or Giant Eagle is found liable for Plaintiffs’ alleged injuries and losses (which

liability is specifically denied), HBC and/or Giant Eagle are liable only for its proportionate

share of the damages that represent economic loss. Ohio Revised Code 2307.22.

                           FIFTY-FIRST AFFIRMATIVE DEFENSE

         51.    Any damages that Plaintiffs may recover against HBC and/or Giant Eagle must be

reduced to the extent that Plaintiffs are seeking to damages for alleged injuries or expenses

related to the same user(s) of the subject prescription medications, or damages recovered or

recoverable by other actual or potential plaintiffs. Any damages that Plaintiffs may recover

against HBC and/or Giant Eagle must be reduced to the extent they unjustly enrich Plaintiffs.

                         FIFTY-SECOND AFFIRMATIVE DEFENSE

         52.    HBC and/or Giant Eagle’s liability, if any, will not result from HBC and/or Giant

Eagle’s conduct but solely the result of an obligation imposed by law, and thus HBC and/or

Giant Eagle is entitled to complete indemnity, express or implied, by other parties.

                           FIFTY-THIRD AFFIRMATIVE DEFENSE

         53.    To the extent that Plaintiffs seek relief for Defendant’s conduct occurring before

enactment of the applicable statutes or regulations, the claims fail because the statutes and

regulations do not apply retroactively.

                         FIFTY-FOURTH AFFIRMATIVE DEFENSE

         54.    To the extent that Plaintiffs’ claims relate to HBC’s, Giant Eagle’s or other

defendants’ alleged advertising, public statements, lobbying, or other activities protected by the



A1434134.3                                         17
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 18 of 21. PageID #: 476810



First Amendment to the Constitution of the United States or by the Constitution of the State of

Ohio or that of any other state whose laws may apply, such claims are barred.

                           FIFTY-FIFTH AFFIRMATIVE DEFENSE

         55.   Plaintiffs’ claims are barred to the extent that HBC and Giant Eagle have valid

defenses which bar recovery by those persons on whose behalf Plaintiffs purportedly seek

recovery.

                           FIFTY-SIXTH AFFIRMATIVE DEFENSE

         56.   HBC and Giant Eagle adopt by reference all defenses asserted in any party’s

motion to dismiss and/or answer filed herein. HBC and Giant Eagle assert all applicable

defenses under Federal Rules of Civil Procedure 8(c) and 12(b) and/or Ohio Rules of Civil

Procedure 8(C) and 12(B), as investigation and discovery proceeds.

                          FIFTY-SEVENTH AFFIRMATIVE DEFENSE

         57.    The claims asserted in the Complaint are barred, in whole or in part, by the

Restatement (Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts:

Products Liability § 6.

                          FIFTY-EIGHTH AFFIRMATIVE DEFENSE

         58.   Plaintiffs’ claims are barred or limited by the political question and separation of

powers doctrines and because this claim implicates issues of statewide importance that are

reserved for state regulation.

                           FIFTY-NINTH AFFIRMATIVE DEFENSE

         59.   The claims asserted against HBC, Giant Eagle and other Defendants do not arise

out of the same transactions or occurrences as required for joinder of parties.




A1434134.3                                      18
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 19 of 21. PageID #: 476811



                               SIXTIETH AFFIRMATIVE DEFENSE

         60.       Plaintiffs’ claims are barred to the extent that they are based on a theory of market

share liability.

                             SIXTY-FIRST AFFIRMATIVE DEFENSE

         61.       Plaintiffs’ claims are barred to the extent that Plaintiffs’ alleged damages are

speculative, uncertain, and hypothetical.

                            SIXTY-SECOND AFFIRMATIVE DEFENSE

         62.       Plaintiffs’ claims are not ripe, and/or have been mooted.

                             SIXTY-THIRD AFFIRMATIVE DEFENSE

         63.       HBC and Giant Eagle hereby give notice that they reserves the right to rely upon

any other applicable defenses set forth in any Answer of any other Defendant in this Action,

reserves the right to rely upon any other defenses that may become apparent during fact or expert

discovery in this matter, and reserves their right to amend their Answer and to assert any such

defenses.

                                        PRAYER FOR RELIEF

         HBC and Giant Eagle deny that Plaintiffs are entitled to judgment or any relief, remedies

or damages sought against either HBC and/or Giant Eagle as defined in either the Complaint or

the Amendment.          HBC and Giant Eagle further deny any and all averments in Plaintiffs’

Complaint and/or Amendment not specifically admitted above. HBC and Giant Eagle request

that the Court enter judgment in its favor and against Plaintiffs on all Counts, award HBC and

Giant Eagle their reasonable attorney’s fees and costs with interest, and grant HBC and Giant




A1434134.3                                          19
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 20 of 21. PageID #: 476812



Eagle any and all other appropriate legal and equitable relief the Court deems appropriate.

Dated: December 23, 2019                             Respectfully submitted,

                                                     /s/ Robert M. Barnes
                                                     Robert M. Barnes
                                                     rbarnes@marcus-shapira.com
                                                     Joshua A. Kobrin
                                                     kobrin@marcus-shapira.com

                                                     MARCUS & SHAPIRA LLP
                                                     35th Floor, One Oxford Centre
                                                     301 Grant Street
                                                     Pittsburgh, PA 15219
                                                     Telephone: (412) 471-3490
                                                     Facsimile: (412) 391-8758
                                                     Counsel for Defendant HBC Service
                                                     Company




A1434134.3                                     20
Case: 1:17-md-02804-DAP Doc #: 3041 Filed: 12/23/19 21 of 21. PageID #: 476813



                                 CERTIFICATE OF SERVICE

         I certify that on December 23, 2019, I electronically filed the foregoing document with

the Clerk of the United States District Court, Northern District of Ohio. The electronic case

filing system (CM/ECF) will send a Notice of Electronic Filing (NEF) to the attorneys of record

who have consented in writing to accept this Notice as service of this document by electronic

means.



                                              /s/ Robert M. Barnes
                                              Robert M. Barnes, Esq.




A1434134.3
